               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 1 of 23




              Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

 MUHAMMAD SHAHIDULLAH, and                         )
                                                   )     Case No. 8:20-cv-03602
 DAWAH USA INC.,                                   )
                                                   )
                                                   )
        Plaintiffs,                                )
                                                   )
 v                                                 )
                                                   )
 ABHA SHANKAR;                                     )
                                                   )
 INVESTIGATIVE PROJECT ON                          )
 TERRORISM FOUNDATION; and                         )
                                                   )
 INVESTIGATIVE PROJECT ON                          )
 TERRORISM                                         )
 RESEARCH GROUP, INC.;                             )
                                                   )
        Defendants.                                )
                                                   )
                                                   )
                                                   Hon. Paul W. Grimm
     Plaintiffs,
 v.
 ABHA SHANKAR;
     Defendant.

                       FIRST AMENDED COMPLAINT FOR DAMAGES
                      AND DEMAND FOR JURY TRIAL FOR DAMAGES

       Plaintiffs Imam Muhammad Shahidullah (“Imam Shahidullah”) and Dawah USA Inc.

(collectively “Plaintiffs”), by and through their undersigned attorneys, allege as follows on

personal knowledge, and on information and belief, for this Complaint against

DefendantsDefendant:
               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 2 of 23




                                        BACKGROUND

          1.   Plaintiff Imam Shahidullah is a respected Imam (Islamic religious leader) in New

York City. Imam Shahidullah has been targeted by DefendantsDefendant Shankar in an

unfounded attempt to smear his reputation and expose him to xenophobic and Islamophobic

hatred.

          2.   Imam Shahidullah has devoted his career to interfaith efforts and peace advocacy.

In 2016-2017, Imam Shahidullah created Dawah USA Inc., a 501(c)(3) public charity devoted to

promoting and developing cooperation and understanding among people of diverse faiths in

general and Muslims in particular.

         3.     In an August 9, 2019 article (the “Article”) on their website, Defendantsfor the     Formatted: Heading 1, Numbered + Level: 1 +
Investigative Project on Terrorism (“IPT”), Defendant Abha Shankar, a long-time and senior           Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
researcher for IPT, wrongfully accused Plaintiffs of operating a so-called “extremist” website       Left + Aligned at: 0.5" + Tab after: 1" + Indent at: 0"
www.dawahusa.comwww.dawahusa.com and publishing the teachings of a deceased Al-Qaeda
cleric, among other highly inflammatory and unfounded statements. DefendantsDefendant
concluded the Article stating: “The fact that a hard-core Islamist operating under the guise of an
interfaith worker is embraced by law enforcement is concerning and highlights the rising danger
from Islamist wolves masquerading in sheep'’s clothing.”

                1.     DefendantsDefendant Shankar and IPT have, since being contacted by            Formatted: Heading 1
Plaintiffs’ counsel on September 28, 2020, taken down the Article, replacing it with a statement
addressing their mistake. Nonetheless, Defendants maintainIPT maintains on their website at the
same URL as the original Article with the title “NY Imam Active in Interfaith Work
Disseminates Extremist Propaganda on the Side.”




                                                 2
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 3 of 23




               Defendants do not Neither Ms. Shankar nor IPT dispute that they made an “error”

and “incorrectly connected” Plaintiffs to what they call an extremist website. In their October 5,

2020 communication to Plaintiffs through counsel, DefendantsMs. Shankar and IPT indicate

they were able to realize this error “upon review” of the website, suggesting that such a review

never occurred prior to the publication of such a prejudicial, inflammatory, and defamatory

article.




                                                                                                     Formatted: 00 Number List

       4.     Notably, DefendantsMs. Shankar did not speak with Plaintiffs to inquire about the      Formatted: Heading 1, Numbered + Level: 1 +
www.DawahUSA.com website prior to publication. If Defendants contacted andMs. Shankar had            Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
informed Plaintiffs that they wereshe was writing about a website entitled                           Left + Aligned at: 0.5" + Tab after: 1" + Indent at: 0"
www.DawahUSA.com, Plaintiffs would have immediately notified Defendantsher that they do
not have a website for Dawah USA Inc.1 and that they do not operate www.DawahUSA.com.

               2.       The Article was maintained for over a year and re-published in several       Formatted: Heading 1
anti-Muslim publications and websites, leading to more than one hundred offensive comments,
subjecting Plaintiffs to significant embarrassment, fear of discriminatory targeting, and damage
to reputation.

             3.      When Plaintiff Imam Shahidullah contacted the Article’s author,
Defendant Shankar, to inform her that neither he nor Dawah USA Inc. are associated with the


1
     When Defendantsthe Investigative Project on Terrorism published and broadcasted the
     Article, Plaintiffs did not have a website for Dawah USA Inc.



                                                 3
               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 4 of 23




website dawahusa.com, Ms. Shankar not only failed to address the falsehood, but instead
blocked him on Twitter and did not otherwise respond.

               4.     For seven months, though DefendantsMs. Shankar and the Investigative
Project on Terrorism had actual knowledge that Plaintiffs had nothing to do with
www.DawahUSA.com, DefendantsMs. Shankar and IPT kept the defamatory article on itsthe
IPT website.

              5.     The Article was only removed once Plaintiffs contacted DefendantsMs.
Shankar and IPT through counsel.

               6.       DefendantsMs. Shankar, through counsel, maintained in their
communication to Plaintiffs that IPT “retains the right to publish its findings about the
connections of [Plaintiff Shahidullah]” to “radical material.” Plaintiff Shahidullah
receivesperceives this as a threat, and views it as further evidence that the publication of the
August 9, 2019 article was not done out of careless error but is part of a deliberate, malicious,
and targeted effort to tarnish his reputation, interfaith work, and career of contributions to New
York City and the Muslim community.

                                         THE PARTIES

              3.7.     Plaintiff Muhammad Shahidullah is an Imam residing in Queens, New             Formatted: Heading 1
York who is active in interfaith outreach and runs a 501(c)(3) public charity titled Dawah USA
Inc.

                4.8.   Plaintiff Dawah USA Inc. is a registered 501(c)(3)New York domestic
not-for-profit and 501(c)(3) organization headquartered and registered in New York.

        5.9.             Defendant Abha Shankar is a researcherdescribed publicly as “Senior         Formatted: Heading 1, Indent: First line: 0.5"
Intelligence Analyst & Director of Research” for the Investigative Project on Terrorism
and(“IPT”) and its accompanying website www.investigativeproject.org. Ms. Shankar has
worked for IPT since 2005. Ms. Shankar is the author of the Article and defamatory statements
therein at issue in this Complaint. Defendant Shankar is a resident of Montgomery County,
Maryland.

       6.      Defendant Investigative Project on Terrorism Foundation is a non-profit research

organization based in Washington, D.C. which claims to be a storehouse of archival data and

intelligence on Islamic and Middle Eastern terrorist groups. Defendant Investigative Project on

Terrorism Foundation is organized under Delaware law.

               Defendant Investigative Project on Terrorism Research Group Inc. is a not-for-

profit organization which provides management services to




                                                 4
               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 5 of 23




               7.10. Ms. Shankar works on behalf of a variety of entities which collectively           Formatted: Heading 1
own, operate, disseminate, and/or fundraise for IPT. These entities include the Investigative
Project on Terrorism Foundation. Defendant, the Investigative Project on Terrorism Research
Group Inc. is organized under Delaware law, Inc., and SAE Productions, Inc.

                8.11. Upon information and belief, Defendants Investigative Project on
Terrorism Foundation and Investigative Project on Terrorism Research Group Inc. collectively
and jointly own and operate the research group called “The Investigative Project on Terrorism”
and its accompanying website www.investigativeproject.org. According to The Investigative
Project on Terrorism website, Defendant Investigative Project on Terrorism Foundation is the
fund-raising arm for TheMs. Shankar is formally employed to provide writing, research, and
research direction for IPT by SAE Productions, Inc., a for-profit company owned by Steve
Emerson, the founder of IPT, the Investigative Project on Terrorism. Foundation, who also owns
the Investigative Project on Terrorism Research Group, Inc.

                                JURISDICTION AND VENUE

                 9.12. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over         Formatted: Heading 1
Plaintiff'’s claims based on the parties'’ diversity of citizenship and because the amount in
controversy exceeds $75,000.

        10.13.         Venue is appropriate in this judicial district, pursuant to 28 U.S.C. § 1391,   Formatted: Heading 1, Indent: First line: 0.5"
because this Court has personal jurisdiction over Defendants andDefendant by reason of the fact
that, among other things, the statements in question were published in this district Defendant
Shankar is a resident of Maryland.

                                   STATEMENT OF FACTS

                11.14. The Investigative Project on Terrorism (“IPT”) is a research organization       Formatted: Heading 1
founded in 1995 which claims to be a storehouse of archival data and intelligence on
international terrorist groups. ItIPT maintains a website on which is publishes its claims and
research.

        15.            Upon information and belief, DefendantsThe Investigative Project on             Formatted: Heading 1, Indent: First line: 0.5"
Terrorism Foundation andis a tax-exempt private foundation organized under Delaware law,
which claims to be a storehouse of archival data and intelligence on Islamic and Middle Eastern
terrorist groups. The Investigative Project on Terrorism Foundation is the fundraising arm of
IPT, according to the IPT website.

        12.16.        The Investigative Project on Terrorism Research Group Inc. collectively
and jointly own and operate the research group called “The Investigative Project on Terrorism”
and its accompanying website www.investigativeproject.org. According to The Investigative
Project on Terrorism website, Defendantis a corporation organized under Delaware law which
provides management services to the Investigative Project on Terrorism Foundation is the fund-
raising arm for The Investigative Project on Terrorism.

                17.    IPT is a key purveyor of Islamophobic smears against Muslim leaders and         Formatted: Heading 1
institutions throughout the country and has been recognized as such. For example, the Center for


                                                 5
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 6 of 23




American Progress, a public policy research organization, in a comprehensive 130-page report
analyzing Islamophobia in the United States, reviewed IPT and concluded that it believed IPT to
be a key part of the “the Islamophobia network in America.”2 Additionally, the Southern Poverty
Law Center, an authority on the study of domestic hate and terrorism groups, took issue with
IPT'’s characterization of data presented to Congress which it viewed as “meant to hype the
domestic Muslim threat.”3 IPT’s broader agenda provides insight as to the context and intent by
which IPT, including and specifically Ms. Shankar, produced and published itsthe statements
made regarding Plaintiff.

              18.    According to an investigation by The Tennessean newspaper, IPT solicits
money by telling donors they are in imminent danger from Muslims.

             19.    According to Vox.com, IPT “primarily argues that mainstream Muslim-
Americans and Muslim-American groups are secretly terrorists who are plotting against the US.”

               13.20. Defendant Abha Shankar is “Senior Intelligence Analyst & Director of
Research” for IPT. She has worked for IPT for the majority of the group’s existence, since 2005.

                 14.21. From August 9, 2019to October 5, 2020, DefendantsDefendant Shankar
published and maintained an article authored by Defendant Abha Shankar onfor the IPT website
titled “NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side” (the
article is hereinafter referred to as the “Article”). A copy of the Article is attached hereto as
Exhibit A.

               15.22. The Article contained several false and defamatory statements.

               16.23. The Article falsely stated that “Shahidullah also runs a proselytizing
website, Dawah USA, that ostensibly seeks to invite people to Islam but in fact serves as a
clearinghouse for extremist and Islamist propaganda, the Investigative Project on Terrorism
finds.”

               17.24. This assertion that DefendantsDefendant made in the Article is a factual
statement.

           18.25. The words “proselytizing website” contained a hyperlink to
www.dawahusa.com.

             19.26. Plaintiffs do not “run” the website (www.dawahusa.com) that
DefendantsDefendant linked to in theirher Article. At the time of the Article’s publication,

2
    Wajahat Ali et al., Fear, Inc.: The Roots of the Islamophobia Network in America, CENTER
    FOR AMERICAN PROGRESSCenter For American Progress (August 2011), 127.
3
    Robert Steinback, Steve Emerson, Backing King Hearings, Pushes Misleading Statistic on
    Muslim Terrorism, SOUTHERN POVERTY LAW CENTER (Mar. 23, 2011), available at
    https://www.splcenter.org/hatewatch/2011/03/23/steve-emerson-backing-king-hearings-
    pushes-misleading-statistic-muslim-terrorism.



                                                6
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 7 of 23




Plaintiff Dawah USA Inc. did not own or operate any website with the words “dawahusa” in the
URL address.

              20.27. Notably, the website www.dawahusa.com makes no mention or reference
to Dawah USA Inc. or Imam Muhammad Shahidullah. DefendantsDefendant Shankar could
have discovered this information upon a simple review of the website.

               21.28. In the “contact us” page of dawahusa.com, the website includes an email
zbm@nyc.rr.com. Similarly, the donation link for dawahusa.com goes to a paypal.com donation
screen directing donors to make a donation to zbm@nyc.rr.com.

               22.29. Upon information and belief, DefendantsDefendant did not contact and
speak with the only contact that is listed on the dawahusa.com website. If Defendants had
communicated with zbm@nyc.rr.com priorNor did Defendant pose any question about who’s
website dawahusa.com is. Rather, Defendant has represented that she briefly asked Imam
Shahidullah to talk, and when he was unable to immediately schedule a call, she then emailed
zbm@nyc.rr.com to seek a final comment before publishing the Article, Defendants would have
learned that Plaintiffs have no association with the dawahusa.compiece. The questions in that
email (again, not sent to an address owned by Imam Shahidullah) were mostly Islamophobic
“gotcha” questions such as arguing that religious outreach is forbidden by Islam and asking if
Shahidullah believes America should be governed by Sharia law. See Dkt. 36-2. Defendant did
not otherwise seek or get any confirmation that the website belonged to Plaintiffs.

                23.30. Moreover, any reasonable researcher (as Defendants describeIPT
describes themselves) would have discovered that the website dawahusa.com was created in
2008, almost a decade before Dawah USA Inc. was established. Dawah USA Inc. was
established in 2017.

                24.31. The Defendants wereDefendant Shankar was aware at the time of
publication that Dawah USA Inc. did not exist prior to 2017. In fact, theDefendant’s Article
linked to the tax records for Plaintiff Dawah USA Inc.

                25.32. Even when DefendantsDefendant Shankar and IPT had actual knowledge
that the Article was inaccurate, Defendantsthey declined to remove it and kept the Article on
itsthe IPT website for another seven months. Only after Defendants wereDefendant was served
with a cease and desist did they take actionwas the Article taken down.

        26.33.         The Article falsely accused Plaintiffs of broadcasting “on the Dawah USA       Formatted: Heading 1, Indent: First line: 0.5"
website” “an audio of American-born al-Qaida cleric Anwar al-Awlaki’s infamous 2002 “‘It’s a
War on Islam”’ speech.” This factual statement is false and defamatory. DefendantsDefendant
falsely claimed that Plaintiffs are spreading materials or speeches of Anwar al-Awlaki in an
attempt to smear and damage Plaintiffs’ reputations and harm their interfaith work.

                27.34. The Article also states that “Shahidullah declined to discuss the content on   Formatted: Heading 1
his website after repeated requests for comment.” His “website” refers to dawahusa.com. This
statement is false as Plaintiff Shahidullah has never owned or operated the website that
DefendantsDefendant claim he refused to discuss.



                                                 7
               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 8 of 23




               28.35. The Article also falsely states:

               29.(a) a.      “Dawah USA features speeches by Ali al-Timimi, the spiritual               Formatted: Heading 2, Indent: Left: 1", Hanging: 0.5",
                      leader of the Virginia Jihad Network, a group of 11 men who wanted to              Outline numbered + Level: 2 + Numbering Style: a, b, c,
                      train for jihad against U.S. forces after 9/11 with the Lashkar-e-Taiba            … + Start at: 1 + Alignment: Left + Aligned at: 1.5" +
                                                                                                         Tab after: 2" + Indent at: 0"
                      terrorist group.”

                                              30.(b) “Speeches by al-Timimi’s mentor Abu                 Formatted: Heading 2, Indent: Left: 1.5", Outline
                       Ameenah Bilal Philips, a Canadian-raised Salafist currently living in             numbered + Level: 2 + Numbering Style: a, b, c, … +
                       Qatar, also are posted on Dawah USA.”                                             Start at: 1 + Alignment: Left + Aligned at: 1.5" + Tab
                                                                                                         after: 2" + Indent at: 0"
               31.(c) b.       “Several recordings by Indian hate preacher Zakir Naik, whose             Formatted: Heading 2, Indent: Left: 1", Hanging: 0.5",
                      inflammatory speeches have inspired Muslim youth to engage in terrorist            Outline numbered + Level: 2 + Numbering Style: a, b, c,
                      acts, also appear on Dawah USA.”                                                   … + Start at: 1 + Alignment: Left + Aligned at: 1.5" +
                                                                                                         Tab after: 2" + Indent at: 0"
               32.(d) c.     “Other Salafi jihadists whose lectures have been published on the
                      website include Ahmed Deedat, Abdul Hakeem Quick, Israr Ahmad,
                      Jamal Badawi, Khalid Yasin, Maulana Syed Abdul Ala Maududi, Siraj
                      Wahhaj, and Yusuf Estes.”

                 33.36. The statements recited in paragraph 37 39 (a-d), which are found in the          Formatted: Heading 1
Article, are false and defamatory. Defendants attemptDefendant attempts to deceive theirIPT’s
audience and the public at large into believing that Plaintiffs distributed the materials cited in the
Article. In fact, Plaintiffs have never even heard of Ali al-Timimi, the Virginia Jihad Network.,
or some of the names mentioned in the Defendants’Defendant’s Article.

               34.37. The Article falsely attributes the following to Plaintiffs:

               Shahidullah’s Dawah USA also features an undated, anonymous
               article, ‘Why does Islam degrade women by keeping them behind
               the veil?,’ which argues that Islam and Muslim modesty culture
               offers a solution to reducing rapes in America.

               ‘Consider a scenario where the Islamic hijaab is followed in
               America. Whenever a man looks at a woman and any brazen or
               unashamed thought comes to his mind, he lowers his gaze. Every
               woman wears the Islamic hijaab, that is the complete body is
               covered except the face and the hands uptoup to [sic] the wrist. After
               this if any man commits rape he is given capital punishment. I ask
               you, in such a scenario, will the rate of rape in America increase,
               will it remain the same, or will it decrease?’

               ‘Naturally as soon as Islamic Shariah is implemented positive
               results will be inevitable,’ the article says. ‘If Islamic Shariah is
               implemented in any part of the world, whether it is America or
               Europe, society will breathe easier. Hijaab does not degrade a
               woman but uplifts a woman and protects her modesty and chastity.’



                                                  8
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 9 of 23




               It is nearly identical to a 2015 article by Shadab Akram published
               by Quora.

               The notion that Western values empower women is false, the article
               further claims. ‘Western talk of women’s liberalization is nothing
               but a disguised form of exploitation of her body, degradation of her
               soul, and deprivation of her honour. Western society claims to have
               ‘uplifted’ women. On the contrary it has actually degraded them to
               the status of concubines, mistresses and society butterflies who are
               mere tools in the hands of pleasure seekers and sex marketeers,
               hidden behind the colourful screen of ‘art and ‘culture’.’

                 35.38. The Article falsely stated that Plaintiffs broadcasted and published an     Formatted: Heading 1
article that denounces interfaith outreach as an evil concept contrary to Islam. The false
allegations that Plaintiffs would denounce the exact work that Plaintiff Shahidullah has devoted
his life to and that Plaintiff Dawah USA Inc. has devoted itself to is absurd and further
showcases Defendants’Defendant’s attempts to falsely paint Plaintiffs as hypocritical and to
damage Plaintiffs’ reputations and work. Specifically, the false and defamatory statements state:

               An article, ‘Matters Which Nullify Ones Islaam,’ on Shahidullah’s
               website denounces interfaith outreach as an ‘evil concept’ contrary
               to Islam.

               ‘It is impermissible for any Muslim who believes in Allaah as his
               Lord, Islaam as his religion and Muhammad ... to call towards the
               evil concept of Interfaith, encourage it, facilitate its conveyance to
               the Muslims, attend its conventions or belong to any of its clubs or
               organizations,’ it says. It concludes by advising Muslims ‘to protect
               the religion of Islaam, preserve the Islamic creed and protect it
               against the misguided people of falsehood and those who share their
               ideas and beliefs. They must be aware of ‘Interfaith’ and its traps.’

               36.39. The Article concluded by stating: “The fact that a hard-core Islamist         Formatted: Heading 1
operating under the guise of an interfaith worker is embraced by law enforcement is concerning
and highlights the rising danger from Islamist wolves masquerading in sheep'’s clothing.”

               37.40. Plaintiff Dawah USA Inc. is a 501(c)(3) tax-exempt public charity and has
published none of these materials. Its purpose is to “promote and develop cooperation and
understanding among the people of diverse faiths in general and Muslims in particular.” Its
projects include interfaith support and contributing toward a society free of prejudice. At the
time of Defendants’Defendant’s publication of the Article, Plaintiff Dawah USA Inc. did not
have a website. Plaintiff Dawah USA Inc. recently established its webpage at
www.dawahusa.org. Prior to publication of the Article, Plaintiff Dawah USA Inc. was not
contacted by DefendantsDefendant to discuss the website dawahusa.com.

       38.41.         Imam Shahidullah is active in interfaith outreach in New York City and        Formatted: Heading 1, Indent: First line: 0.5"
has been recognized for his efforts. He is the director of ITV USA, an online based Muslim



                                                 9
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 10 of 23




community channel. Imam Shahidullah is also the founder and president of Interfaith Center of
USA and a voluntary chaplain for the New York State Chaplain Task Force.

                39.42. Imam Shahidullah first learned of the Article on or around March 4, 2020,   Formatted: Heading 1
when he received a phone call from the print shop owner that he and Dawah USA Inc. use for
their printing needs. The print shop owner called to inform Imam Shahidullah that another
customer and journalist (the “Customer”) with Weekly Nobojug, a Bangla news and media
website, had advised the print shop owner to disassociate from and to be careful of Imam
Shahidullah because Imam Shahidullah “is involved with something bad” involving a website.




The print shop owner defended Imam Shahidullah against the accusations. The Customer
informed the print shop owner to run a Google search of Imam Shahidullah to find the
information for himself. The print shop owner ran a Google search and found
Defendants’Defendant’s Article and the defamatory statements contained therein.

               40.43. On the phone call between Imam Shahidullah and the print shop owner,
the print shop owner began to question Imam Shahidullah about the content in
Defendants'Defendant’s Article. Imam Shahidullah was dumbfounded. Imam Shahidullah
defended himself and his reputation during the call.

        41.44.          When Imam Shahidullah ran a Google search on himself, he found             Formatted: Heading 1, Indent: First line: 0.5"
Defendants'Defendant’s Article published and disseminated on more than a dozen websites.
Imam Shahidullah was shocked and immediately worried about his safety, relationships, and
reputation, and that his life'’s work onin bringing people of different faiths together would be
damaged and permanently minedruined and stained by the Article. He began to suffer from
severe anxiety and extreme stress.

              42.45. After reading the Article, Imam Shahidullah began researching                 Formatted: Heading 1
DefendantsDefendant Shankar and IPT, and on the ways he could contact DefendantsMs.
Shankar and IPT to inform them that their statements about him and Dawah USA Inc. were false.

       46.             On March 5, 2020, shortly after midnight because Imam Shahidullah           Formatted: Heading 1, Indent: First line: 0.5"
could not sleep due to his anxiety and fears, Imam Shahidullah contacted Defendant Abha
Shankar on Twitter to inform her that neither he nor Dawah USA Inc. are associated with the
website dawahusa.com. ITV USA is the online television channelwebsite directed by Plaintiff




                                                10
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 11 of 23




Shahidullah, who manages the Twitter username @itvusanews.




              43.47. Instead of responding or contacting Imam Shahidullah, Defendant Abha          Formatted: Heading 1, Space Before: 12 pt
Shankar blocked Imam Shahidullah on Twitter.

               44.48. Imam Shahidullah then proceeded on March 5, 2020, at 9:15 a.m. to send       Formatted: Heading 1
a tweet on Twitter to IPT. Imam Shahidullah identified himself, provided his cell phone and
email, and clearly informed DefendantsIPT that Plaintiffs have no association with the
dawahusa.com website. Imam Shahidullah did not receive a response.


                45.49. On September 28, 2020, Imam Shahidullah sent, through counsel, a cease-     Formatted: Heading 1
and-desist letter to the Investigative Project on TerrorismDefendant Shankar and IPT, pointing
out the false and defamatory nature of the August 9, 2019 article.

              46.50. In a reply letter dated October 5, 2020, DefendantsDefendant Shankar and
IPT, through counsel, stated that "“upon review we have concluded that your client'’s website is
indeed www.dawahusawdawahusa.org [sic] and not www.dawahusa.com. We have therefore
taken down our August 9, 2019 article and in its place posted a retraction and will notify other




websites who have posted or have referred to our article of this mistake."”

                47.51. DefendantsIPT published a "“Note to Readers"” on their web sitewebsite
admitting that on August 9, 2019, DefendantsIPT published a story titled "“NY Imam Active in
interfaithInterfaith Work Disseminates Extremist Propaganda on the Side.” In the Note, IPT


                                                11
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 12 of 23




indicates that it “incorrectly connected Muhammad Shahidullah to this website
DawahUSA.com” and that “we regret the error.” However, the title on the Defendants’IPT
website continues to falsely state “NY Imam Active in Interfaith Work Disseminates Extremist
Propaganda on the Side.”

       48.52.          The Article and the false and defamatory statements therein were          Formatted: Heading 1, Indent: First line: 0.5"
republished in several places and are stillwere maintained on different sites which reveal the
impact and harm done to Imam Shahidullah'’s reputation. For example, the Facebook page for
the organization Citizens for National Security, which has nearly half a million followers,
maintains a post with excerpts from the IPT piece which has elicited over one hundred
comments, several of a highly inflammatory and Islamophobic nature that are now associated
with web searches of Imam Shahidullah’s name.




                                               12
            Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 13 of 23




              49.53. As another example, the Twitter page of Amy Mek (@AmyMek) who has   Formatted: Heading 1, Space Before: 12 pt
more than a quarter million followers and runs an anti-Muslim organization called RAIR
Foundation, maintains a post with excerpts from the Defendants’Defendant’s Article.




                                          13
Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 14 of 23




                   14
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 15 of 23




               50.54. Ms. Mek’s post has been shared or retweeted on Twitter 314 times and has   Formatted: Heading 1, Space Before: 12 pt
garnered several highly inflammatory and offensive remarks directed at Plaintiff Shahidullah,
including one commenter who wrote the following: “This son of a bitch [referring to Imam
Shahidullah] should be arrested and, if applicable, deported immediately.”




                                             15
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 16 of 23




        55.            According to Defendant IPT’s website, the Article was shared directly     Formatted: Heading 1, Indent: First line: 0.5"
from the website to Facebook 340 times. Additionally, the Article through the website was
shared 49 additional times onto other platforms. This data is available at
https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates:
https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates.




                51.56. Defendant Abha Shankar also disseminated the Article to her more than     Formatted: Heading 1, Space Before: 12 pt
1000 followers on Twitter. Defendant Shankar continues to keep a post about the Article on her
profile at the www.muckrack.comwww.muckrack.com website. See screenshot taken on
November 2, 2020 from Defendant Shankar’s profile on Muck Rack:




                                               16
               Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 17 of 23




                 52.57. A simple Google search of “Muhammad Shahidullah Dawah USA” now              Formatted: Heading 1, Space Before: 12 pt
returns a first page that is littered with Defendants’includes Defendant’s false article.

               53.58. Upon information and belief, Defendants disseminatedDefendant Shankar         Formatted: Heading 1
caused IPT to disseminate the Article to itsthe IPT e-mail listserv/newsletter which contains
thousands of individuals and/or organizations throughout the United States, including individuals
and/or organizations in Maryland.

       54.     Upon information and belief, Defendants actively disseminated the Article to

other anti-Muslim organizations and/or media organizations, including those located or operated

in Maryland.

              55.59. DefendantsDefendant took steps to cause and ensure that the false and          Formatted: Heading 1
defamatory statements were widely disseminated.




                                               17
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 18 of 23




       56.     Upon information and belief, Defendants researched, wrote, and edited all or parts

of the Article, including the defamatory statements therein that are described throughout the

Complaint, while located in the State of Maryland. Defendants also broadcasted the Article in the

State of Maryland.

               57.60. Plaintiff Shahidullah is not a public figure.                                   Formatted: Heading 1

                61.      At the time the Article was published DefendantsDefendant knew the
Article was false or, in the alternativeat a minimum, published the Article with reckless disregard
for the truth or falsity of the statements it contained. After Defendants had actualMs. Shankar
had formal notice from Plaintiff—and therefore knowledge —that the Article was false,
Defendants kept the Article published unalteredMs. Shankar not only failed to remedy the
falsehoods of the Article but instead took the deliberate action of blocking Plaintiff on Twitter.
Defendant continued to publish the Article on IPT’s website and elsewhere for seven more
months. The Article was not published in innocent error.

               62.     Defendant acted with knowledge or reckless regard as to the falsity of the
article, among other reasons, because IPT’s reason for existing is to accuse Muslims of being
extremists who are tied to terrorism. Indeed, as one scholar has noted, “They [IPT] make no
distinction between regular Muslims and Islamists.” 4

               58.63. Defendant acted with knowledge or reckless regard as to the falsity of the
article, among other reasons, because IPT’s fundraising depends on tell donors they are in
imminent danger from Muslims.

               59.64. Indeed, Defendants demonstrateDefendant demonstrated a continued
eagerness to publish disparaging and false claims regarding Imam Shahidullah.
DefendantsDefendant Shankar and IPT remain, for whatever reason, convinced of itstheir
perception of Imam Shahidullah as an “extremist” and seeks to engage in a deliberate, malicious,
and targeted effort to tarnish his reputation, interfaith work, and career of contributions to New
York City’s community.

               60.65. The false statements contained within the Article are defamation per se
because they involved behavior incompatible with the proper conduct of Imam Shahidullah’s
business, trade or profession of being an interfaith religious leader. The false statements accuse
Imam Shahidullah of supporting war crimes and terrorists.

       61.66.          The false statements contained within the Article are defamation per se        Formatted: Heading 1, Indent: First line: 0.5"
because they involved behavior incompatible with the proper conduct of Dawah USA Inc.’s
business, trade or profession of being a not-for-profit organization to bring people of different

4
    Deepa Kumar, Islamophobia and the politics of empire, 179-80 (Chicago, Ill.: Haymarket
    Books, 2012).



                                                 18
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 19 of 23




faiths together through interfaith work. Dawah USA Inc. is further damaged when its founder
and executive officer is falsely maligned by DefendantsDefendant Shankar.

              62.67. The falsehood caused significant harm to the reputation of Plaintiffs.         Formatted: Heading 1
Imam Shahidullah and Dawah USA Inc. have suffered damage as a result of the false and
defamatory statements in the Article in an amount to be proven at trial but in excess of $75,000.




                                                19
                Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 20 of 23




                                     CAUSE OF ACTION

                                            Count I
                                          (Defamation)

                1.68. The foregoing allegations are repeated and incorporated as though fully set   Formatted: 00 Number List, Outline numbered + Level:
                                                                                                    1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
forth herein.                                                                                       Alignment: Left + Aligned at: 1" + Tab after: 1.5" +
                                                                                                    Indent at: 0"

                2.69. Defendants’Defendant Shankar’s statements were defamatory per se.             Formatted: Heading 1

               3.70. The plain import of the statements were an attack on the character,
reputation, repute, name and status of Imam Shahidullah and are reasonably understood to state
that Imam Shahidullah owned and/or operated an extremist website, ran a clearinghouse for
extremist propaganda, and is associated with a deceased terrorist and Al-Qaida cleric Anwar al-
Awlaki.

               4.71. The plain import of the statements were an attack on the character,
reputation, repute, name and status of Dawah USA Inc. and are reasonably understood to state
that Dawah USA Inc. owned and/or operated an extremist website, ran a clearinghouse for
extremist propaganda, and is associated with a deceased terrorist and Al-Qaida cleric Anwar al-
Awlaki.

                5.72. Defendants concede that they made the statements and that the statements
were false. They admit “upon review” that the statements contained in their article were false.
DefendantsShankar made the statements either knowing they were false, having serious doubts
about their truth, or with reckless disregard for their truth or falsity.

               6.73. DefendantsShankar’s statement exposed Imam Shahidullah and Dawah
USA Inc. to hatred, xenophobia, Islamophobia, contempt, ridicule, and shame, and discouraged
others from hiring, associating, or dealing with him and/or Dawah USA Inc.

      7.74.          As a result, Imam Shahidullah and Dawah USA Inc. have suffered                 Formatted: Heading 1, Indent: First line: 0.5"
damages in an amount to be proven at trial, including but not limited to, harm to reputation,
emotional harm and exposure to contempt, ridicule, and shame.

                8.75. Imam Shahidullah is not a public figure.                                      Formatted: Heading 1

                9.76. Imam Shahidullah’s and Dawah USA Inc.’s damages exceed $75,000.

                10.77. Plaintiffs are further entitled to punitive damages in an amount to be
proven at trial because in making the defamatory statements identified herein because, as
evidenced by the context in which DefendantsDefendant Shankar and IPT research and operate
their website and routinely face public critiquecondemnation for their role in encouraging
Islamophobia, DefendantsDefendant Shankar acted with malice, oppression, or fraud.




                                                20
              Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 21 of 23




                                    PRAYER FOR RELIEF

        WHEREFORE, PlaintiffPlaintiffs respectfully prayspray for the following relief:

(i)     A.                            Compensatory damages in an amount to be proven at trial;      Formatted: Heading 3, Indent: Left: 0", Hanging: 0.5",
                                                                                                    Outline numbered + Level: 3 + Numbering Style: i, ii, iii,
(ii)    B.                            Punitive damages;                                             … + Start at: 1 + Alignment: Left + Aligned at: 2" + Tab
                                                                                                    after: 2.5" + Indent at: 0"
(iii)   C.                            Award counsel for Plaintiffs costs and attorneys’ fees; and

(iv)    Grant any further relief that this Court deems just and proper.                             Formatted: Heading 3, Indent: Left: 0", Hanging: 0.5"




                                                 21
             Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 22 of 23




                                       JURY DEMAND

       NOW COMES Plaintiff, by and through his undersigned counsel, and hereby

demandsPlaintiffs demand a trial by jury.

Dated: December 12, 2020March 26, 2021

                                            Respectfully submitted,

                                            CAIR LEGAL DEFENSE FUND

                                            /s/Lena Masri
                                            LENA F. MASRI (20251)
                                            GADEIR I. ABBAS (20257)*
                                            JUSTIN SADOWSKY (20128)
                                            453 New Jersey Ave, SE
                                            Washington, DC 20003
                                            Phone: (202) 488-8787

                                            Attorneys for Plaintiffs

                                            *Gadeir Abbas is licensed in VA, not in D.C.
                                            Practice limited to federal matters.




                                              22
            Case 8:20-cv-03602-PWG Document 41-1 Filed 03/31/21 Page 23 of 23




/s/ Ahmed Mohamed
Ahmed Mohamed*
Carey Shenkman*, Of Counsel
COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW
YORK INC. (CAIR-NY)
46-01 20th Avenue,
Queens, NY 11105
(646) 665-7599
ahmedmohamed@cair.com ahmedmohamed@cair.com
cshenkman@cair.com
                                         cshenkman@cair.com

*Pro Hac Applications ForthcomingVice

                                             Attorneys for Plaintiffs




                                        23
